Citation Nr: 9932102	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating greater than 10 percent 
for residuals of right thumb fracture injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1985 to January 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for residuals of thigh thumb fracture, 
evaluated as noncompensably disabling and denied entitlement 
to service connection for a back disability.


FINDINGS OF FACT

1.  The record does not include competent medical evidence of 
a nexus between an injury or disease in service and the 
veteran's current back disability.

2.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claim has been developed. 

3.  Residuals of right thumb fracture are manifested by 
discomfort on palpation of the carpometacarpal joint, and 
likely excess fatigability and incoordination on repeated 
use.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a back disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Residuals of right thumb fracture are not more than 
10 percent disabling in accordance with any applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
and 4.71a, Code 5224 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records demonstrate that in May 1986 the 
veteran was seen for muscle strain in the right thoracic area 
manifested by pain and tenderness on palpation and range of 
motion.  A temporary physical profile was assigned.  
Following a course of physical therapy the veteran reported 
he was progressively improving and wanted to test his 
activity level.  The last pertinent assessment recorded in 
service was resolving back strain.  In August 1986 the 
veteran sustained a comminuted fracture of the first 
metacarpal joint of the right thumb, treated by open 
reduction and internal fixation, and casting.  One month 
later all pins were removed and by October 1986 the wounds 
were healed.  X-rays revealed mild displacement of the 
proximal phalangeal fracture with abundant callous formation.  
When the veteran was seen in November 1986 the fracture was 
healed, without pain.  He had full range of motion and a very 
strong grip, considered to be an excellent result.  

On VA examination conducted in October 1990 the veteran 
reported his history of injuries in service.  He complained 
of constant back pain, as well as stiffness and swelling in 
the right thumb.  Physical examination revealed the veteran 
had normal gait and posture.  Range of motion of the trunk 
was unrestricted and there was no pain on percussion over the 
lumbar spine.  Slight to moderate spasm of the 
paramusculature was noted after range of motion.  Palpable 
subluxation was seen and felt at the first metacarpal joint 
which was painless.  The veteran was able to oppose his right 
thumb to all fingers with excellent reach.  X-rays of the 
lumbar spine were essentially negative and right hand studies 
revealed no bone or joint pathology.  The diagnosis was 
lumbosacral strain.

VA outpatient treatment records dated in March 1991 reflect 
the veteran's complaints of low back pain since 1986, worse 
over the preceding two weeks.  Physical examination revealed 
back pain on bending.  Sensation and range of motion in the 
legs were normal.  The diagnosis was chronic low back pain.  
X-rays of the entire spine disclosed mild arthritic changes 
to the T-10 and T-11, loss of curvature of the lumbar spine, 
and probable muscle spasm.  The following month he again had 
complaints of low back pain, reportedly of four years 
duration.  When the veteran was seen for evaluation of back 
symptoms in June 1991 he reported that he had sustained a 
fall and back injury the previous month.  He also reported 
that the had been injured in a fall 3 days prior to the 
evaluation.  With regard to each accident the veteran 
reported that temporary paralysis of the lower extremities 
had occurred, lasting about 40 minutes, with residual 
weakness at the time of evaluation.  The impression was rule 
out resolving cauda equina syndrome.  Neurological evaluation 
revealed no evidence of radiculopathy.  The veteran was 
discharged from physical therapy in July 1991.  At that time 
he had no complaint of lumbosacral pain, or paresthesia and 
lumbar spine range of motion was within normal limits.  

The veteran was seen in November 1995 with complaints of 
right thumb pain, numbness, and tingling which also affected 
the other fingers and whole hand.  Objective examination 
disclosed no weakness of grip and peripheral pulses were 
palpable.  The impression was status post hand surgery 
complaint of numbness in right thumb.  Carpal tunnel syndrome 
of the right hand was eventually diagnosed following nerve 
conduction studies.  

An additional VA examination of the right thumb was conducted 
in November 1995.  At that time the veteran had good range of 
motion with full extension and the ability to fold his thumb 
into his palm without difficulty.  Rotary motion was also 
intact and wrist strength was 5/5.  Sensation according to 
the veteran was altered in the region of the thumb and in 
some of his fingers.  The examiner could not relate those 
symptoms to the original injury in any way.  There was 
questionably some irregularity at the carpal radial joint on 
the right side on palpation.  X-rays revealed no abnormality.  
The diagnosis was remote fracture of the first metacarpal, 
now with a residual complaint of pain.  

When the veteran was again examined by VA in August 1996 his 
chief complaint was intermittent pain and swelling at the 
base of his thumb with prolonged activity.  He also noted the 
in service history of back injury and complained of chronic 
stiffness in the low back region.  He was not under medical 
treatment for his back at the time of examination and stated 
he had learned to live with that discomfort.  Active range of 
motion of the thumb was full in all planes without discomfort 
and there was no discomfort on palpation of the 
metacarpophalangeal joint.  He had good functional muscle 
strength of the hands with no muscle atrophy in the thenar 
region.  Under the heading of diagnosis the examiner 
commented that the residuals of right thumb injury do not 
include any deficits in the range of motion or strength.  It 
was felt that the veteran's job as an electrician possibly 
caused him to have intermittent synovitis in the region which 
was responsible for the pain.  The veteran was functional 
using his thumb, but with some degree of disability while 
attempting to perform his work.  The previously diagnosed 
carpal tunnel syndrome was unrelated to the service-connected 
disability.  Excess fatigability and incoordination were 
probably present while the veteran was performing his job as 
fatigue set in with repeated use in a normal day.  The 
veteran also had a mechanical low back pain which the 
examiner specifically did not relate to his injury in 
service.  It was considered that the condition was probably 
related to his work as an electrician with chronic bending in 
an awkward position for prolonged periods.  This was not 
considered to be disabling.  VA x-rays of the lumbar spine 
conducted in August 1996 reflected slight levoscoliosis with 
no other abnormality.  

When the veteran testified at his personal hearing before the 
Board in August 1997, he related that the initial injury to 
his back felt like a tear on the lower left side.  Reportedly 
he was treated for an extended period in service.  The 
veteran also stated that after service he did not seek 
medical attention for his back for some time because he was 
in denial about his injury.  At the time of the hearing he 
continued to have flare ups of back pain related to exertion, 
which he treated with Motrin and restricted activity.  He 
generally was careful to avoid actions likely to stress his 
back.  With regard to his thumb the veteran testified that he 
was not able to move his right thumb quite as far as his left 
and could not bend the right digit all the way into his palm 
as he could with the left.  Although the veteran is right 
handed he felt the left thumb was stronger than the right.  
He indicated the joint was always irritated and flared up 
with overuse.  

VA and private medical records dated in August 1997 and 
September 1997 show the veteran was seen with recurrent low 
back pain related to reported injuries on the job.  Also of 
record is the report of a January 1998 private medical 
examination which reflects the veteran's reports of a series 
of injuries from August 1997 to November 1997.  In addition 
he reported a history of injury while playing softball in 
1987 which resolved after several months.  The examiner 
concluded that the veteran had sustained multiple injuries 
all of which had occurred at his job.  Physical therapy was 
recommended prior to his return to work.  

An additional VA examination of the right thumb was conducted 
in February 1999. At that time the veteran complained of 
stiffness, pain and a tendency to fall asleep affecting the 
entire hand and limb.  Objective examination of the hand 
disclosed that range of motion in both the 
metacarpophalangeal joint and PIP joint was zero to 
45 degrees.  There was no increased heat or swelling in the 
thumb.  Motion at the carpometacarpal joint was full with the 
veteran's thumb being able to approximate the tips of the 
other fingers.  There was mild discomfort to palpation of the 
carpometacarpal joint of the thumb.  Neurological examination 
was normal.  The diagnosis was post fracture right first 
metacarpal.  There is no evidence of incoordination or 
fatigue.  The veteran was fully employable.  


Entitlement to Service Connection for a Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include arthritis, shall be service-
connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995). The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App.  359 
(1995).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The evidence in this case reflects treatment during service, 
for thoracic muscle strain of the back, three years prior to 
separation.  Because the the evidence refers to a thoracic 
strain in service, the first element of a well-grounded claim 
is present.

The second element of a well-grounded claim is evidence of a 
current disability.  Post service medical records, both VA 
and private reflect evaluation and treatment for complaints 
of back pain, on multiple occasions, including in October 
1990, when lumbosacral strain was diagnosed, and in March 
1991, when mild arthritic changes to the T-10 and T-11 were 
revealed on x-rays and the diagnosis was chronic back pain. 
Thus, the record includes evidence of a current disability.  
Accordingly, the second requirement for a well-grounded claim 
has been established.

However, the record does not include sufficient evidence to 
establish the third requirement for a well-grounded claim.  
The record is devoid of medical evidence or opinion of a 
nexus between the disability noted after service and the 
thoracic injury in service.  Further, radiographic evidence 
of mild arthritic changes noted in March 1991 do not satisfy 
the criteria for a presumptive nexus inasmuch as they do not 
reflect the manifestation of chronic disease to a degree of 
10 percent or more, within one year of separation from 
service.  In addition, the evidence does not establish 
continuity between the thoracic injury in service, which 
occurred in 1986, and the first reports of a post-service 
disability, which was a lumbosacral strain reported in 
October 1990.  In the absence of the requisite support from 
medical evidence, the claim is not plausible and must be 
denied as not well-grounded.


Entitlement to an Increased Evaluation for Residuals of Right 
Thumb Fracture

The Board finds the veteran's claim for a higher evaluation 
for right thumb disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  When a claimant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  In this case the Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  The regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2.  Recently in Fenderson v. West, 12 Vet. App. 119 (1999) 
the U. S. Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged 
ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (VA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991). These regulations include, but are not limited to 
38 C.F.R. § 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In 
accordance with 38 C.F.R. § 4.7, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

The veteran's right thumb disability is currently evaluated 
by analogy to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (1999), which provides a 10 percent evaluation 
where there is favorable ankylosis of a thumb and a 20 
percent evaluation where ankylosis is unfavorable.  The 
distinction between favorable and unfavorable ankylosis turns 
on whether the veteran can bring his thumb to within two 
inches (5.1 cms.) of the transverse fold of the palm. 38 
C.F.R. § 4.71a, Notes preceding Diagnostic Code 5220 (1999).

The medical evidence reflects full range of motion of the 
right thumb, to include the ability to fold the thumb into 
the palm without difficulty, but with discomfort noted on 
palpation of the carpometacarpal joint of the thumb and 
subjective complaint of pain on prolonged use.  In addition 
there is a medical opinion that fatigability and 
incoordination are probably present on repeated use.  

On application of the relevant criteria to the evidence, it 
is noted that no ankylosis, favorable or unfavorable, is 
present.  Accordingly, although full consideration has been 
given to the application of 38 C.F.R. § 4.40, 4.45,and 4.59, 
the evidence of discomfort, and probable fatigability and 
incoordination are adequately reflected in the 10 percent 
evaluation currently in effect for residuals of right thumb 
fracture.  In the absence of evidence to reflect the criteria 
for a 20 percent rating no higher evaluation is warranted.  

Full consideration also has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence does not create a reasonable 
doubt regarding the level of this disability.  The evidence 
does not reflect the presence of more severe symptomatology 
such as would warrant a higher evaluation.  Accordingly, it 
is determined that the preponderance of the evidence is 
against assignment of a higher disability rating for the 
veteran's service-connected residuals of right thumb 
fracture.


ORDER

The claim for service connection for a back disability is 
denied as not well-grounded.

A disability rating in excess of 10 percent for residuals of 
right thumb fracture is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

